Citation Nr: 0625640	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The veteran had active duty from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.

The veteran was afforded a hearing before a Veterans Law 
Judge (VLJ) in October 2002.  During the course of this 
appeal, the VLJ who oversaw the October 2002 hearing left the 
Board.  

This appeal was previously before the Board in July 2003, 
when it was remanded for additional development. 

Because the VLJ who oversaw the veteran's previous hearing 
left the board, the veteran was afforded a new hearing before 
the undersigned Acting Veterans Law Judge in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the RO's 2000 rating decision, the 
veteran was granted service connection and assigned an 
initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, effective on March 3, 1999, the 
date of the veteran's original claim.  In the decision, the 
RO recognized that the veteran had been awarded a Combat 
Infantry Badge.  The RO based its decision on an opinion 
offered by a private doctor in August 2003 stating that the 
veteran suffered from PTSD.  The Board notes that the veteran 
has never been examined by the VA for rating purposes for 
PTSD.

In this case, the veteran has appealed the original rating 
decision that granted service connection and assigned an 
initial 50 percent rating for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, effective on March 3, 1999, the 
date of the veteran's original claim.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA also is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2005).  

The Board notes that in the July 2003 remand, the Board 
instructed the RO to obtain missing private medical records.  
Pursuant to the Board's order, the RO sent the veteran a 
duty-to-assist letter in November 2003.  The November 2003 
letter requested and obtained from the veteran the names and 
addresses of the private medical facilities that had his 
outstanding medical treatment records.  However, the letter 
was devoid of information regarding what the veteran needed 
to show to qualify for an increased rating for his service-
connected PTSD.

The RO attempted to retrieve the veteran's outstanding 
private medical records on two different occasions.  In a 
June 2005 letter, the RO informed the veteran that it is now 
the veteran's responsibility to provide these records.

The Board notes the efforts that the RO has previously made 
to obtain these medical records.  "[T]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

The Board is aware of the considerations of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification of a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

Consequently, the Board has determined that the November 2003 
duty-to-assist letter did not fulfill the requirements 
outlined in the Veteran Claims Assistance Act and in Dingess.  
The veteran must be issued a letter outlining what he needs 
to show to prevail in his increased rating claim.

Additionally, in his June 2006 hearing, the veteran suggested 
that his PTSD had increased in severity.  He noted that he 
recently completed a ten-week treatment program for PTSD at 
McGuire Department of Veterans Affairs medical facility.  The 
veteran also stated that he was about to begin another ten-
week treatment program for anger management.  The Board 
requires these records in order to fairly adjudicate the 
veteran's claim. 

As outlined previously, while the veteran has been diagnosed 
by a private doctor as having PTSD and has previously 
received treatment for PTSD from the VA, the Board observes 
the veteran has never been afforded a VA examination to 
determine the extent of his PTSD in light of the criteria 
outlined under 38 C.F.R. §§ 4.125, 4.126, and 4.130.

As the veteran has not received proper notice of what is 
required to prevail in an increased rating claim, has not 
been afforded a VA examination of his PTSD with due 
consideration of the legal rating criteria, and as the RO has 
not had an opportunity to locate and request the veteran's 
most recent hospital and treatment records, the Board finds 
that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding his claim 
for increased evaluation of PTSD.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should 
also be advised that an effective date 
for the award of benefits will be 
assigned if an increased evaluation is 
granted.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The RO is to 
ensure that the letter includes, but is 
not limited to, a discussion of what the 
veteran needs to show to prevail for an 
increased rating claim.  Any additional 
evidence identified by the veteran should 
be obtained after obtaining the 
appropriate release. 

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
remind the veteran that it is now his 
responsibility to obtain copies of his 
outstanding private treatment records 
from Progress Rehabilitation Systems and 
Anita Harrison and submit them to the RO 
for the purpose of review. 

3.  The RO should obtain copies of the 
veteran's most recent VA medical records 
and associate them with the claims folder 
for review.  In particular, the RO must 
obtain the records detailing the results 
of the veteran's recent PTSD treatment 
and anger management course at McGuire 
Department of Veterans Affairs medical 
facility.

4.  Only after the development described 
above has been completed, the veteran 
should be afforded a VA psychiatric 
examination to determine the current 
severity of his service connected PTSD.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
After the completion of the examination 
and review of the claims folder, the 
examiner should express an opinion as to 
the veteran's current GAF score, and an 
explanation of this score should be 
included.  Furthermore, the examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
service connected PTSD prevents him from 
obtaining or retaining substantial 
employment.  The reasons and bases for 
all opinions should be provided.

5.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim for an 
increased rating.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



